Citation Nr: 1234642	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral conductive deafness.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January to November 1944.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that confirmed and continued noncompensable ratings for bilateral conductive deafness and otitis media.

In March 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In May 2012, the Board denied the Veteran's claim of entitlement to an increased rating for otitis media, and remanded the claim of entitlement to an increased rating for bilateral conductive deafness for further development.  This matter has since returned to the Board for further appellate action.

In a July 2012 rating decision, the Appeals Management Center awarded a 10 percent rating for bilateral conductive deafness.  As higher ratings for the disability are available, the appeal continues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral conductive deafness is manifest by an exceptional pattern of hearing impairment in the left ear only, with no more than Level I hearing on the right and Level VI hearing on the left.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral conductive deafness are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)
	
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  The examiners described functional effects related to the hearing loss disability and throughout the course of this appeal, the Veteran has also described his hearing loss and its impact on social and occupational situations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In the May 2012 remand, the Board requested that the Veteran's private physician, Dr. S., be contacted to clarify whether the appellant's September 2009 speech discrimination study was performed using the Maryland CNC Word List.  In a May 2012 letter, the Appeals Management Center requested that the Veteran complete an authorization form to obtain records from Dr. S., and was notified that he may send the information himself.  The Veteran did not respond.  As such, the Board declines to remand for additional attempts to obtain the requested clarification, and as is discussed below, will proceed under the assumption that the Maryland CNC Word List was used. See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271   (1998)). 

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By way of history, a noncompensable rating for bilateral conductive deafness was assigned in an April 1959 rating decision.  In a July 2012 rating decision, the Appeals Management Center granted a 10 percent rating effective the March 5, 2009, the date of receipt of claim.

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIa (Numeric Designation of Hearing Impairment Based only on Puretone Threshold Average), whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The pertinent evidence of record includes a May 2009 VA examination report.  The Veteran complained of difficulty understanding conversational speech especially in his left ear.  He stated that he had not worn a hearing aid in many years.  Audiological examination yielded right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 40, 55, 55, and 55 decibels, respectively, for an average of 51 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 55, 65, 65, and 75 decibels, respectively, with an average of 65 decibels.  Speech discrimination scores were reported as 98 percent in the right ear, and 96 percent in the left ear.  Looking at the provisions of 38 C.F.R. §§ 4.85 and 4.86, this equates to a level I right ear hearing loss, and a level V left ear hearing loss. 

The Veteran submitted a private audiological evaluation dated in September 2009.  Puretone thresholds were reported graphically, but were not specifically stated in numeric form.  In addition, it is unclear whether the speech recognition testing was accomplished pursuant to the Maryland CNC.  The Board is aware that in some circumstances, VA has a duty to seek clarification of this information. Savage v. Shinseki, 24 Vet. App. 259 (2011).  Though steps have been taken to obtain such clarification from the private physician, it is still unclear whether he used the Maryland CNC word list.  For purposes of this decision, the Board will assume use of the Maryland CNC word list. The Board will also calculate the puretone threshold average for VA purposes.  See Savage, 24 Vet. App. at 273.

The September 2009 private audiological examination yielded right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 30, 50, 50, and 50 decibels, respectively, for an average of 45 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 60 , 65, 75 and 80 decibels, respectively, with an average of 70 decibels.  Speech discrimination scores were reported as 90 percent in the right ear, and 100 percent in the left ear.  Looking at the provisions of 38 C.F.R. §§ 4.85 and 4.86, this equates to a level II right ear hearing loss, and a level VI left ear hearing loss. 
 
On VA audiological examination in January 2012, right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 30, 40, 50, and 55 decibels, respectively, for an average of 44 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 55, 60, 65, and 80 decibels, respectively, with an average of 65 decibels.  Speech discrimination scores were reported as 94 percent in the right ear, and 92 percent in the left ear.   The examiner indicated that the Veteran's hearing loss would cause interference with daily activities in his ability to communicate with others.  Looking at the provisions of 38 C.F.R. §§ 4.85 and 4.86, this equates to a level I right ear hearing loss, and a level V left ear hearing loss. 

During the Veteran's March 2012 Board hearing, he testified that his hearing loss disability caused a number of difficulties in his daily activities, including inability to hear phone calls or play an instrument, and rendered driving and communicating with others more problematic.  He also indicated that he had to turn the television or radio up to high volumes.  He reported that he used to wear hearing aids, but had not worn them in years because they caused pain.  

On VA audiological examination in June 2012, right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 30, 40, 50, and 55 decibels, respectively, for an average of 44 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 55, 60, 65, and 80 decibels, respectively, with an average of 65 decibels.  Speech discrimination scores were reported as 92 percent in the right ear, and 90 percent in the left ear.   The examiner again indicated that the Veteran's hearing loss disability interfered with his communication.  Looking at the provisions of 38 C.F.R. §§ 4.85 and 4.86, this equates to a level I right ear hearing loss, and a level V left ear hearing loss. 

The objective findings on VA examination show that the Veteran's left ear hearing loss has been manifested with an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86, given that the thresholds for all four frequencies has been 55 or greater on all examinations.  At the worst, the right ear manifested a Level I hearing loss under table VI, and the left ear manifested a Level V hearing loss under Table VIA. 38 C.F.R. §§ 4.85, 4.86.  Under Table VII, one ear manifesting in Level I impairment and the other ear manifesting in Level V impairment warrant a noncompensable rating.  Id.  

In the July 2012 rating decision granting the 10 percent rating, the Appeals Management Center based its findings on using Table VIA for the right ear as well.  Using Table VIA for the right ear results in no worse than Level II hearing loss.  Under Table VII, one ear manifesting in Level II hearing loss and one ear manifesting in Level V hearing loss warrants a 10 percent rating.  Id.  

If the Board were to use the findings of the September 2009 private examination, including the reported speech discrimination scores, a rating in excess of 10 percent still would not be warranted.  On this examination, the right ear manifested Level II hearing loss, while the left ear manifested level VI hearing loss.  Id.  Application of these findings to Table VII still results in a 10 percent rating.  Id.  

Thus, the appellant's hearing loss presented at these evaluations was never consistent with a schedular rating in excess of 10 percent.  38 C.F.R. §§ 4.85 and 4.86.

The Board considered the Veteran's statements at his VA examinations and March 2012 Board hearing, that his hearing loss disability impacts his daily activities including driving, communicating with others, and watching television.  While the Veteran's statements regarding increased difficulty hearing and communicating are deemed credible, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of hearing loss disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

For all the foregoing reasons, there is no basis to assign a staged rating for the Veteran's bilateral conductive deafness pursuant to Hart.  The claim for a higher rating must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for bilateral conductive deafness is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


